Citation Nr: 0827193	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation greater than 70 
percent for post-traumatic stress disorder.

2.  Entitlement to an evaluation greater than 10 percent 
disabling, for the period February 19, 2004, to February 4, 
2007, for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an increased evaluation for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 20 percent disabling.

4.  Entitlement to an evaluation greater than 10 percent 
disabling, for the period February 19, 2004, to February 4, 
2007, for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO).


FINDINGS OF FACT

1.  On January 23, 2008, subsequent to the Board's October 
2007 Remand in this case but prior to the promulgation of a 
decision on the issues on appeal, the Board, via the Appeals 
Management Center, received notification from the appellant 
that a withdrawal of the veteran's appeal with respect to the 
issues of entitlement to an increased evaluation for 
peripheral neuropathy of the left lower extremity and right 
lower extremity, each currently evaluated as 20 percent 
disabling.

2.  Prior to February 5, 2007, the veteran's PTSD was 
manifested by moderate social and severe (but not total) 
occupational impairment, as displayed by symptoms to include 
passive suicidal ideations, sleep impairment, poor judgment, 
hypervigilance, nightmares, and flashbacks.

3.  Beginning February 5, 2007, the veteran's PTSD was 
manifested by total occupational impairment and minimal 
social impairment, with slowed psychomotor abilities with 
respect to speech, delusions of persecution, and auditory and 
visual hallucinations.

4.  For the period February 19, 2004, to February 4, 2007, 
the veteran's right lower extremity peripheral neuropathy was 
manifested by moderate disability but not by moderately 
severe disability.

5.  For the period February 19, 2004, to February 4, 2007, 
the veteran's left lower extremity peripheral neuropathy was 
manifested by moderate disability but not by moderately 
severe disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant, with respect to the issues of entitlement to 
an increased evaluation for peripheral neuropathy of the left 
lower extremity and right lower extremity, each currently 
evaluated as 20 percent disabling are met.  38 U.S.C.A. § 
7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for an initial evaluation greater than 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

3.  The criteria for an evaluation of 20 percent, but no 
greater, for the period February 19, 2004, to February 4, 
2007, for peripheral neuropathy of the right lower extremity 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).

4.  The criteria for an evaluation of 20 percent, but no 
greater, for the period February 19, 2004, to February 4, 
2007, for peripheral neuropathy of the left lower extremity 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for increased initial 
evaluations, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication of the veteran's claim, letters dated in 
March 2004 and June 2004 satisfied the duty to notify 
provisions with respect to the claim for service connection; 
after service connection was granted in a November 2004 
rating decision, an additional letter was sent in November 
2007 with respect to the claim for increased initial 
evaluations.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating by a letter dated in March 2006.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____ (U.S. Jun. 16, 2008) (No. 07-1209); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in July 2004, 
February 2007, and November 2007.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Withdrawal of Issues on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

Through his representative, the veteran indicated in writing 
in January 2008 that he was satisfied with the December 2007 
rating decision's assignment of a 20 percent evaluation for 
peripheral neuropathy of each the right and left lower 
extremities.  Accordingly, the Board concludes that the 
veteran has withdrawn his appeal with respect to the issues 
of entitlement to an increased evaluation for peripheral 
neuropathy of the left lower extremity and right lower 
extremity, each currently evaluated as 20 percent disabling.  
As there remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues, the 
Board does not have jurisdiction to review them, and they are 
dismissed.

Increased Initial Evaluations

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In such cases, VA has a 
duty to consider the possibility of assigning staged ratings.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  However, when an appeal is based on the assignment of 
an initial rating for a disability, following an initial 
award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Instead, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Id.  

PTSD

Service connection for PTSD was granted by a November 2004 
rating decision, and a 70 percent disabling evaluation 
assigned under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411, effective February 19, 2004.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  A 70 percent 
evaluation contemplates occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  Id.  

The maximum 100 percent evaluation is warranted where the 
disorder is manifested by total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name.  Id. 

In this case, the evidence of record does not support an 
initial evaluation greater than 70 percent for the veteran's 
PTSD, as the record does not show that the veteran's PTSD is 
manifested by total social and occupational impairment.  
During the July 2004 VA examination, the veteran denied 
experiencing delusions or hallucinations.  He was fully 
oriented, and testing of his remote and recent memory showed 
that both were intact.  The veteran was not noted to be 
unhygienic or disheveled, and did not display grossly 
inappropriate behavior.  Gross impairment of thought 
processes or communication was not shown; his speech was 
coherent and relevant, even if demonstrating some psychomotor 
slowing.  While he experienced passive suicidal ideations, 
sleep impairment, poor judgment, hypervigilance, nightmares, 
and flashbacks, these symptoms are more indicative of the 70 
percent evaluation currently assigned.  38 C.F.R. § 4.7 
(2007).  Moreover, based on the clinical results of that 
examination, the VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 45, which indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job), but not such severe symptomatology as to 
warrant the maximum 100 percent evaluation.  See AMERICAN 
PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (Fourth Edition, 1994) (DSM-IV).

Additionally, VA outpatient treatment records dated in 
October 2004 and January 2006 tend to support a 70 percent 
evaluation prior to February 5, 2007.  During an October 2004 
VA outpatient visit, the veteran reported anger and road 
rage, and depression, for the last 8 years; during a January 
2006 visit, the veteran reported that he had been recently 
demoted due to arguments with his supervisor.  However, 
neither of these outpatient treatment records show the total 
social and/or occupational impairment required for a 100 
percent evaluation.

In the February 2007 VA examination, the veteran reported 
that he had been forced to resign from his job after a 
significant increase in his PTSD symptoms made it impossible 
for him to be working environment.  The examiner indicated 
that outpatient psychotherapy, shock treatment, and 
prescription medications had failed to help his PTSD 
symptoms, and that he remained isolated, irritable, and 
unable to work with others.  A GAF score of 30 was assigned, 
indicating behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.)  See DSM-IV.  Most significantly, 
the VA examiner concluded that as a result of his PTSD, the 
veteran was "permanently disabled and unemployable."  
Similarly, the VA professional who conducted the February 
2007 VA social and industrial survey indicated that the 
veteran enjoyed working, but had significant difficulty 
getting along with his coworkers and supervisors; he would 
frequently lose his temper and get into confrontations 
easily.  In addition, the social and industrial surveyor 
concluded that while the veteran's social impairment was 
minimal, his industrial impairment due in part to his PTSD 
was severe.

A September 2007 VA outpatient treatment record revealed that 
the veteran's mental status examination was generally normal 
except for evidence of lack of impulse control (episodes of 
range, uncontrolled gambling) and irritability.  A November 
2007 VA outpatient treatment record indicated that the 
veteran's symptomatology had decreased significantly with the 
most recent change in medication.  Nevertheless, the November 
2007 VA examination noted that the veteran's symptoms had 
increased in frequency and intensity due to the large amount 
of time since he became unemployed.  Physically, the veteran 
was found to be unkempt in appearance, had slowed psychomotor 
abilities with respect to speech, and was experiencing had 
increased delusions of persecution, and auditory and visual 
hallucinations.  Assigning the veteran a GAF score of 30, the 
examiner concluded that 

[u]nemployment has caused a marked 
deterioration of his condition. . . . 
In spite of [outpatient] treatment and 
medication for PTSD at [the VA 
facility], his condition has not 
improved and he remains depressed, 
isolated, irritable and unable to work 
with others or supervisors and shows 
increasing paranoid delusions and 
auditory and visual hallucinations. . . 
. PTSD has made him permanently 
disabled and unemployable.

It is clear in this case that the veteran's PTSD has 
resulted in total occupational impairment, documented from 
the date of the February 2007 VA examination.  
Nevertheless, total social impairment has not been shown.  
The February 2007 social and industrial survey concluded 
that the veteran's social impairment was minimal.  
Accordingly, an initial rating in excess of 70 percent is 
not warranted.

In exceptional cases where schedular evaluations are found 
to be inadequate, the RO may refer a claim to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321 (b)(1) 
(2007).  To that end, extraschedular evaluation referrals 
are made in cases where the evidence presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See id.


In this regard, the schedular evaluations in this case are 
not inadequate, as the medical evidence reflects that the 
manifestations required are not present in this case.  In 
this regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 70 percent is provided for 
certain manifestations of the service-connected PTSD but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, the Board finds no evidence 
of an exceptional disability picture.  The veteran has not 
required frequent hospitalizations.  Therefore, in the 
absence of those factors, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321 (b) (1) are not met.  Accordingly, the RO's 
decision not to refer this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct.  Additionally, the Board notes that a total 
rating for compensation purposes based upon individual 
unemployability has been granted based on the veteran's 
service-connected disorders. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Peripheral Neuropathy, Right and Left Lower Extremities

In his February 2004 claim, the veteran asserted that he 
experienced peripheral neuropathy in each the right and left 
lower extremities as a result of treatment for non-Hodgkin's 
lymphoma.  The record reflects that the veteran was diagnosed 
with non-Hodgkin's lymphoma in August 1996; a March 1997 
private medical record notes that as a result of the 
chemotherapy used in treatment, the veteran developed 
peripheral neuropathy of the lower extremities.  Based on the 
evidence of record, service connection for peripheral 
neuropathy of each the right and left lower extremities was 
granted by a November 2004 rating decision, and a 10 percent 
initial evaluation assigned for each extremity, effective 
February 19, 2004, under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8521 (2007).  As noted above, by a December 
2007 rating decision, each of those evaluations were 
increased to 20 percent disabling, effective February 5, 
2007.  Accordingly, the instant issues are whether the 
veteran's peripheral neuropathy of the right lower extremity, 
and/or peripheral neuropathy of the left lower extremity, 
warranted an evaluation greater than 10 percent for the 
period February 19, 2004, to February 4, 2007.  Beginning 
with his December 2004 notice of disagreement, the veteran 
has asserted that the disability resulting from his bilateral 
peripheral neuropathy is more severe than contemplated by the 
assigned evaluation.  

To that end, Diagnostic Code 8521 provides that a 10 percent 
rating is assigned for mild incomplete paralysis; a 20 
percent rating is assigned for moderate incomplete paralysis; 
a 40 percent evaluation is assigned for moderately severe 
incomplete paralysis; a 60 percent evaluation is assigned for 
severe incomplete paralysis of the sciatic nerve; and an 80 
percent evaluation is assigned for complete paralysis of the 
sciatic nerve produces the foot dangling and dropping, with 
no active movement possible of muscles below the knee, 
flexion of the knee is either lost or very weakened.  38 
C.F.R. § 4.124a, Diagnostic Code 8521 (2007).  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a.

In this case, the evidence as a whole reflects a moderate, 
but not moderately severe, disability resulting from 
incomplete paralysis of the sciatic nerve in both the right 
lower extremity and the left lower extremity.  Initially, the 
Board notes that Diagnostic Code 8521 discusses the 
requirements for the level of disability that results from 
incomplete paralysis of the sciatic nerve.  Although the most 
recent electromyography (EMG) of record, conducted at a VA 
medical center in April 2006, reflected "mild" motor and 
sensory peripheral neuropathy, it is clear that the veteran's 
symptomatology result in a disability that is more than mild.  

During the July 2004 VA examination and the August 2005 EMG 
consult, clinical testing revealed that the veteran had 
reduced pin sensation bilaterally to the ankles, and reduced 
vibrations bilaterally up to the knees.  Abnormal gait was 
noted; it was 


unsteady and wide-based, and the veteran had difficulty with 
tandem walking.  While the veteran also has spinal disc 
compression at L3-L4, which causes some neurological pain in 
the right hip and thigh, it is clear that this is separate 
and distinct from the peripheral neuropathy in question, as 
the neurological pain was limited to the right lower 
extremity; a VA physician's January 2006 attempt to conduct 
other testing was noted to be limited by the veteran's 
"severe" peripheral neuropathy.  

Additionally, on VA examination in July 2004, as well as 
during a May 2006 VA outpatient treatment visit, the veteran 
reported significant numbness and a "burning" pain in his 
feet which worsened on standing, particularly during extended 
periods, and was not relieved by painkillers.  This numbness 
and pain restricted the veteran's capability to complete his 
activities of daily living, and impacted his ability to stand 
for hours, as was required for his position as an optician.  
For these reasons, a 20 percent initial evaluation for each 
the right lower extremity and the left lower extremity is 
warranted.  

However, the evidence of record does not support an initial 
evaluation of 40 percent for peripheral neuropathy of either 
the right lower extremity or the left lower extremity for the 
period February 19, 2004, to February 4, 2007, does not 
reflect a moderately severe disability.  The objective EMGs 
of record show only mild documented peripheral neuropathy.  
Although the veteran experiences numbness in his feet, and 
pain which is increased on walking, it does not appear that 
his ability to walk is so restricted as to warrant a higher 
evaluation, and he testified in August 2007 that he was able 
to stand for 20 to 25 minutes at a time.  Moreover, there is 
no evidence of lower extremity atrophy, as documented during 
the August 2005 EMG consult and a January 2006 VA outpatient 
treatment record.  Accordingly, an evaluation greater than 20 
percent for peripheral neuropathy of each the right lower 
extremity and the left lower extremity is not warranted for 
the period February 19, 2004, to February 4, 2007. 

Finally, consideration has also been given to whether the 
veteran's peripheral neuropathy of the right lower extremity 
and/or left lower extremity presents an 


exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b).  Although evaluations in excess of that 
currently assigned may be provided for certain manifestations 
of the veteran's service-connected peripheral neuropathy, the 
medical evidence reflects that those manifestations are not 
present in this case.  In this regard, the evidence does not 
show that the veteran's service-connected peripheral 
neuropathy requires frequent periods of hospitalization or 
otherwise renders impractical the application of the regular 
schedular standards.  Although the veteran has asserted that 
he could no longer stand for extended periods in his position 
managing a lab at an optometry center, the evidence does not 
show that the peripheral neuropathy alone has prevented him 
from being employed in another capacity.  Similarly, the 
evidence reflects that his other service-connected 
disabilities, specifically his PTSD, are also factors in his 
currently unemployed status, which was contemplated in the 
April 2007 award of a total disability rating for 
compensation on the basis of individual unemployability.  
Therefore, based on this evidence, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met, and the 
RO's failure to consider or to document its consideration was 
not prejudicial to the veteran.

By the November 2004 rating decision, an initial evaluation 
of 10 percent was assigned for peripheral neuropathy of each 
the right and left lower extremities.  By the above decision, 
the Board concludes that a 20 percent initial evaluation is 
warranted.  However, after a thorough review, there is no 
medical evidence of record that would support an evaluation 
greater than 20 percent at any time subsequent to the date of 
receipt of the veteran's claim for service connection, 
February 19, 2004.  Id.; Fenderson, 12 Vet. App. at 119.  
Because the veteran's peripheral neuropathy of the right 
lower extremity and left lower extremity is manifested by no 
more than moderate disability, the preponderance of the 
evidence is against his claim for an evaluation greater than 
20 percent for the period February 19, 2004, to February 4, 
2007.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

The appeals with respect to the issues of entitlement to an 
increased evaluation for peripheral neuropathy of the left 
lower extremity, and entitlement to an increased evaluation 
for peripheral neuropathy of the right lower extremity, are 
dismissed.

An initial evaluation greater than 70 percent for PTSD is 
denied.

An evaluation of 20 percent, for the period February 19, 
2004, to February 4, 2007, for peripheral neuropathy of the 
right lower extremity is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.

An evaluation of 20 percent, for the period February 19, 
2004, to February 4, 2007, for peripheral neuropathy of the 
right lower extremity is granted, subject to the applicable 
regulations concerning the payment of monetary benefits.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


